Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
                                                   Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112(b)
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how claim 20 further adds to the limitations of claim 1?  It appears that the language of claim 20 is a process limitation because the claim recites “a length of the first portion and a length of the second portion are adjusted,…”.  In order to effect a structural limitation, the claim would need to be amended to reflect, --a length of the first portion and a length of the second portion are configured to be adjusted,…--. 
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US2008/0075838; newly applied) in view of Yonenaga et al (US 2015/0093518; newly applied).
Inoue provides a substrate processing apparatus comprising a process chamber (2) in which a substrate is processed; a substrate support or boat (4) provided in the process chamber (2) and having placement parts or slots to receive a substrate; a rotating part ([0059]; see rotary arrow at bottom of Fig. 9) to rotate the substrate support; a heater (18) about the substrate support to heat the substrate; main nozzle or tallest nozzle (i.e., 12A; see Fig. 9) provided above a placement part among the placement parts and the main nozzle comprising a first portion where no hole is provided to extend upward to a spouting hole (13A), the first portion surrounded by heating via heater (18) defining the main nozzle capable of thermally heating to the extent of decomposing process gas; an auxiliary nozzle (i.e., 12B) provided above the placement part, the auxiliary nozzle arranged in parallel with the main nozzle (12A), the auxiliary nozzle comprising a second portion where no hole is provided to extend upward to a spouting hole (13B), the second portion surrounded by heating via heater (18) defining the auxiliary nozzle capable of thermally heating to the extent of decomposing process gas wherein the first portion and second portion are provided at positions surrounded by the heater (18).  Inoue is silent concerning a heater below or within the substrate support to heat the substrate.  However, Yonenaga provides in the art the use of a heatable susceptor beneath each substrate to monitor and regulate the temperature of the substrate (i.e., especially from the center portion of the substrate) so as to provide for more uniform deposition on a substrate as evidenced by [0037-0040, 0050, 0061].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a temperature regulated susceptor as taught 
Regarding claim 3, Inoue provides auxiliary nozzle (12B) which can include plural nozzles (12C, 12D; see Fig. 9) with each of the nozzles varying in length.
Regarding claim 4, Inoue provides auxiliary nozzle (12B) which can include plural nozzles (12C, 12D; see Fig. 9) with each of the nozzles decreasing in length.
Regarding claim 11, Inoue provides front ends of the main and nozzle and the auxiliary nozzle to be open at the respectively spouting hole (13A, 13B; see Fig. 9).
Regarding claim 12, see Inoue exhaust (46; [0052]).
Regarding claim 19, Inoue main nozzle (12A) comprises a first spout hole (13A) at a front end thereof, a length of the first portion is longer than a length of a first hole portion of the main nozzle where the first hole is formed, and the auxiliary nozzle has a second spout hole (13B) at a front end thereof, a length of the second portion is longer than a length of a second hole portion of the auxiliary nozzle where the second spout hole is formed.
 Regarding claim 20, the process limitation of adjusted lengths has been given no patentable weight.  Even so, the apparatus as defined by the combination above would appear to provide suitable gas distribution onto each substrate so as to result in more uniform deposition.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US2008/0075838) in view of Yonenaga et al (US 2015/0093518) as applied to claim 1 above and further in view of Saito et al (US2011/0186984 or US2012/0280369; newly applied).

The teachings of Inoue and Yonenaga have been mentioned above yet Inoue nor Yonenaga set forth plural auxiliary nozzles of various diameters.  However, Saito (‘984 or ‘369) use of various diameter gas supply nozzles to effect desired processing gas flow/supply rates 
With respect to claims 6-7, a gradual change in auxiliary nozzle dimension (i.e., diameter of the nozzles changing-increasing or decreasing) of the plurality of auxiliary nozzles to effect spread of the processing fluid/gas across the surface of the rotated substrate would be within the purview of one skilled in the art.
With respect to claims 8-9, a change in auxiliary nozzle dimension (i.e., diameter of the nozzles changing) of the plurality of nozzles relative to the nozzle diameter of each of the plurality of nozzles so as to effect spread of the processing fluid/gas across the surface of a substrate and uniformity in application of fluid on the rotated substrate would be within the purview of one skilled in the art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US2008/0075838) in view of Yonenaga et al (US 2015/0093518) as applied to claim 1 above and further in view of  view Miura et al (JP2018-078233).
The teachings of Inoue and Yonenaga have been mentioned above.  While there is gas supply via at least one conduit to the nozzles (see bottom right side of Fig. 9 of Inoue), Inoue and Yonenaga are silent concerning gas supply from a center portion of the process chamber wherein the main nozzle and the auxiliary nozzle are connected to the gas supply pipe such that one among the main nozzle and the auxiliary nozzle supplies the process gas via an outer peripheral portion of the process chamber and the other among the main nozzle and the auxiliary nozzle supplies the process gas from the center portion.  However, it was known in the art to provide gas supply from a center portion of a process chamber via gas supply sections (33 and 34) to .

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US2008/0075838) in view of Yonenaga et al (US 2015/0093518) as applied to claim 1 above and further in view of  view Wamura et al (US2011/0312188; newly applied).
The teachings of Inoue and Yonenaga have been mentioned above.  Inoue at least provides for a lower chamber exhaustion (46; [0052]).  Neither teaches or suggests a second exhaust part provided closer to a center portion of the process chamber to exhaust the process gas.  Wamura provides for a centralized upper exhaust part (i.e., area 98, 41B, 106, 108, 110; see top left of Fig. 1) relative to a center of a substrate being processed to provide for rapid efficient exhaustion of the processing chamber when desired via an upper portion of the process chamber as evidenced by [0040, 0055]; see Fig. 1.  In light of the teachings of Wamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the apparatus as defined by the combination above have centralized exhaust at a center portion of the upper portion of the process chamber as defined by the combination above in order to provide an independent exhaust flow passage and enable further venting of the process 
With respect to claim 14, the apparatus as defined by the combination above would provide for exhaust disposed in the ceiling or upper portion of the process chamber.
With respect to claim 15, Wamura provides for the provision of exhaust disposed in the ceiling or upper portion of the process chamber along with a partition or top cover (see area 44 of Fig. 1) over supported substrates separating upper area of the substrate support from exhaust flow.  Thus, it would be within the purview of one skill in the art to provide in the apparatus as defined by the combination above, a partition or top cover over supported substrates separating upper area of the substrate support from exhaust flow to prevent unwanted flow disturbances which would negatively affect the deposition of fluid/gas on the substrate(s).  
With respect to claim 16, the apparatus as defined by the combination above would provide for exhaust disposed in a center ceiling portion or upper portion of the process chamber and enable further venting of the process chamber wherein the second upper exhaust part would appear more centered than the placement parts of the substrate support as seen in Fig. 1 of Wamura.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
2/12/2022